Name: Council Decision (EU) 2018/752 of 14 May 2018 on the position to be taken on behalf of the European Union at the International Maritime Organization during the 99th session of the Maritime Safety Committee, on the adoption of amendments to SOLAS Regulations II-1/1 and II-1/8-1, on the approval of associated guidelines on operational information for masters in case of flooding for passenger ships constructed before 1 January 2014 and on the adoption of amendments to the International Code for Application of Fire Test Procedures, 2010
 Type: Decision
 Subject Matter: organisation of transport;  technology and technical regulations;  maritime and inland waterway transport;  international affairs;  environmental policy;  United Nations;  transport policy;  information technology and data processing
 Date Published: 2018-05-23

 23.5.2018 EN Official Journal of the European Union L 126/6 COUNCIL DECISION (EU) 2018/752 of 14 May 2018 on the position to be taken on behalf of the European Union at the International Maritime Organization during the 99th session of the Maritime Safety Committee, on the adoption of amendments to SOLAS Regulations II-1/1 and II-1/8-1, on the approval of associated guidelines on operational information for masters in case of flooding for passenger ships constructed before 1 January 2014 and on the adoption of amendments to the International Code for Application of Fire Test Procedures, 2010 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 100(2), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Action by the Union in the sector of maritime transport should aim at improving maritime safety. (2) The Maritime Safety Committee (MSC) of the International Maritime Organization (IMO), during its 99th session on 16-25 May 2018 (MSC 99), is expected to adopt amendments to Regulations II-1/1 and II-1/8-1 of the International Convention for the Safety of Life at Sea (SOLAS) on computerised stability support for the master in case of flooding for existing passenger ships (amendments to SOLAS Regulations II-1/1 and II-1/8-1), to approve the associated guidelines on operational information for masters in case of flooding for passenger ships constructed before 1 January 2014 (associated guidelines) and to adopt amendments to the International Code for Application of Fire Test Procedures, 2010 (FTP Code). (3) It is appropriate to establish the position to be taken on behalf of the Union during MSC 99, as the amendments to SOLAS Regulations II-1/1 and II-1/8-1, the approval of the associated guidelines and the adoption of amendments to the FTP Code will be capable of decisively influencing the content of Union law, namely Directive 2009/45/EC of the European Parliament and of the Council (1). (4) The amendments to SOLAS Regulations II-1/1 and II-1/8-1 and the associated guidelines should create operational guidelines for existing passenger ships, by providing regularly updated information on the residual damage stability of the ship after a flooding incident. (5) The amendments to the FTP Code concerning testing requirements for exposed floor coverings should provide that those provisions also apply to passenger ships carrying less than 36 passengers. (6) To the extent that the amendments to SOLAS Regulations II-1/1 and II-1/8-1, the approval of the associated guidelines and the amendments to the FTP Code may affect the provisions of Directive 2009/45/EC regarding passenger ships and high-speed passenger craft which are engaged on domestic voyages, those amendments fall under the exclusive competence of the Union. (7) The Union is not a member of the IMO, nor is it a contracting party to the relevant conventions and codes. The Council should therefore authorise the Member States to express the position of the Union and to express their consent to be bound by those amendments, to the extent that those amendments fall under the exclusive competence of the Union, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on behalf of the Union at the 99th session of the IMO Maritime Safety Committee shall be to agree to: (a) the adoption of the amendments to SOLAS Regulations II-1/1 and II-1/8-1, as laid down in Annex 1 to IMO document MSC 99/3, and the approval of the associated guidelines, as laid down in Annex 1 to the IMO Sub-Committee on Ship Design and Construction (SDC) document SDC 5/15; (b) the adoption of the amendments to Table 1 of Annex 3 to the FTP Code, as laid down in Annex 2 to IMO document MSC 99/3. Article 2 1. The position to be taken on behalf of the Union as set out in Article 1 shall be expressed by the Member States, which are all members of the IMO, acting jointly in the interests of the Union. 2. Minor changes to the position referred to in Article 1 may be agreed upon without further decision by the Council. Article 3 Member States are hereby authorised to give their consent to be bound, in the interests of the Union, by the amendments referred to in Article 1, to the extent that those amendments fall under the exclusive competence of the Union. Article 4 This Decision is addressed to the Member States. Done at Brussels, 14 May 2018. For the Council The President E. ZAHARIEVA (1) Directive 2009/45/EC of the European Parliament and of the Council of 6 May 2009 on safety rules and standards for passenger ships (OJ L 163, 25.6.2009, p. 1).